 



Exhibit 10.7
Integrated Electrical Services, Inc.
2006 Equity Incentive Plan
Option Award Agreement
     THIS OPTION AWARD AGREEMENT (“Agreement”) is made and entered into as of
                     (“Grant Date”) by and between Integrated Electrical
Services, Inc., a Delaware corporation (“Company”), and                     
(“Optionee”) pursuant to the terms and conditions of the Integrated Electrical
Services, Inc. 2006 Equity Incentive Plan (“Plan”).
SECTION 1. GRANT OF OPTION AWARD.
(a) Option Award. On the terms and conditions set forth in this Agreement and
the Plan, the Company grants to the Optionee on the Grant Date an option to
purchase a number of Shares at the Exercise Price, as set forth below. This
option is intended to be a nonqualified stock option.

              Tranche   Shares   Exercise Price   Vesting
 
          Set forth in Section 2 herein

(b) Equity Incentive Plan and Defined Terms. This option is granted under and
subject to the terms of the Plan, which is incorporated herein by reference. If
there is any inconsistency between the terms of the Plan and the terms of this
Agreement, the Plan’s terms shall supersede and replace the conflicting terms of
this Agreement. Capitalized terms that are defined in the Plan are incorporated
herein by reference and other capitalized terms are defined in Section 9 of this
Agreement.
(c) Exercisability. Subject to the terms and conditions set forth in this
Agreement and the Plan, this option or a portion thereof may be exercised
(i) prior to its expiration and (ii) on or after the time this option or a
portion thereof is vested pursuant to the vesting provisions set forth in
Section 2 herein.
(d) Scope of this Agreement. This Agreement shall apply both to this option and
to the Shares acquired upon the exercise of this option.
SECTION 2. VESTING
(a) This option shall vest according to the following schedule:

     
Tranche
  Vesting Schedule

 



--------------------------------------------------------------------------------



 



SECTION 3. TERM AND EXPIRATION.
(a) Basic Term. Subject to earlier termination as set forth herein, the exercise
period of this option shall expire ten (10) years after the Grant Date (the
“Term”).
(b) Termination of Service (except for Cause). In the event Optionee’s Service
terminates for any reason other than for Cause, then this option to the extent
vested as of the date of such termination shall expire on the earliest of:
(i) the expiration of the Term, (ii) twelve (12) months following such
termination date as a result of death or Disability, and (iii) three (3) months
following such termination date for any other reason. This option to the extent
unvested as of the date of such termination shall immediately expire and lapse
upon such termination.
(c) Termination of Service (for Cause). In the event Optionee’s Service is
terminated for Cause or Cause exists on the date Optionee’s Service terminates,
then this option on the date of such termination (whether vested or unvested and
including any exercised portion of this option for which Shares have not been
delivered to the Optionee) shall be cancelled and forfeited immediately on the
date of such termination, and the Company shall return to the Optionee the price
(if any) paid for such undelivered Shares. Should the Optionee die or have a
Disability at a time when Cause exists but prior to the date the Optionee’s
Service is terminated for Cause, this option on the date of such termination
(whether vested or unvested and including any exercised portion of this option
for which Shares have not been delivered to the Optionee) shall be cancelled and
forfeited immediately as of the date of the Optionee’s death of Disability and
the Company shall return to the Optionee or Eligible Representative, as
applicable, the price (if any) paid for such undelivered Shares.
SECTION 4. TRANSFER OR ASSIGNMENT OF OPTION.
This option may not be transferred, assigned, pledged or hypothecated by any
Optionee during the Optionee’s lifetime, whether by operation of law or
otherwise, or be made subject to execution, attachment or similar process,
except by beneficiary designation, will or the laws of descent and distribution.
Subject to the limitations contained herein, this option may be exercised during
the lifetime of the Optionee only by the Optionee or by the Optionee’s Eligible
Representative. This option shall not be transferable, except in the case of a
transfer by the Optionee with the prior written consent of the Committee in its
sole discretion.
SECTION 5. EXERCISE.
(a) Exercise Procedure. An exercisable option, or any exercisable portion
thereof, may be exercised solely by delivery to the Secretary of the Company of
all of the following prior to the time when this option or such portion expires
or is otherwise cancelled under the Plan or the Agreement:

  (i)   Notice in writing signed by the holder or his or her Eligible
Representative, stating that this option or portion thereof is exercised, and
specifically stating the number of Shares with respect to which this option or a
portion thereof is being exercised;

2



--------------------------------------------------------------------------------



 



  (ii)   Full payment of the aggregate exercise price of the Shares with respect
to which this option (or portion thereof) is thereby exercised in accordance
with any method prescribed by Section 6 herein;     (iii)   The payment to the
Company of all amounts necessary to satisfy any and all federal, state and local
tax withholding requirements arising in connection with the exercise of this
option (or a portion thereof) in accordance with any method prescribed by the
Plan and this Agreement; and     (iv)   Such representations and documents as
the Committee deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal or state
securities laws or regulations. The Committee may, in its sole discretion, also
take whatever additional actions it deems appropriate to effect such compliance
including, without limitation, placing legends on share certificates and issuing
stop-transfer orders to transfer agents and registrars.

In the event that this option or portion thereof shall be exercised pursuant to
this Section 5 by any person or persons other than the Optionee, appropriate
proof of the right of such person or persons to exercise this option or portion
thereof shall be provided to the Company as a condition to such exercise.
(b) Issuance of Shares. After completing the procedures set forth in Section 5,
the Company shall cause to be issued a certificate or certificates for the
Shares as to which this option or a portion thereof has been exercised,
registered in the name of the person exercising this option or a portion thereof
(or in the names of such person and his or her spouse as community property or
as joint tenants with right of survivorship).
(c) Withholding Requirements. As a condition to the receipt or purchase of
Shares pursuant to this option, Optionee shall make such arrangements as the
Committee may require for the satisfaction of any federal, state, local or
foreign withholding obligations that may arise in connection with such receipt
or purchase. The Optionee shall also make such arrangements as the Committee may
require for the satisfaction of any federal, state, local or foreign withholding
obligations that may arise in connection with the disposition of Shares acquired
pursuant to this option.
SECTION 6. PAYMENT FOR SHARES
(a) Cash or Check. All or part of the Exercise Price and any applicable
withholding requirements may be paid in cash or by check.
(b) Alternative Methods of Payment. All or any part of the Exercise Price and
any applicable withholding requirements may be paid by one or more of the
following methods:
     (i) Surrender of Shares. At the discretion of the Optionee, all or any part
of the Exercise Price and any applicable withholding requirements may be paid by
surrendering, or attesting to the ownership of, Shares that are already owned by
the Optionee. Such Shares shall

3



--------------------------------------------------------------------------------



 



be surrendered to the Company in good form for transfer and shall be valued at
their Fair Market Value on the date when the option or a portion thereof is
exercised. Notwithstanding the foregoing, the Optionee shall not surrender, or
attest to the ownership of, Shares in payment of any portion of the Exercise
Price (or withholding) if such action would cause the Company or any Subsidiary
to recognize an additional compensation expense with respect to the option for
financial reporting purposes, unless the Committee consents thereto.
     (ii) Net Exercise. At the discretion of the Optionee, payment of all or any
portion of the Exercise Price and any applicable withholding requirements may be
made by reducing the number of Shares otherwise deliverable pursuant to the
option by the number of such Shares having a Fair Market Value equal to the
Exercise Price and any applicable withholding requirement. Notwithstanding the
foregoing, the Optionee shall not be permitted to pay any portion of the
Exercise Price (or withholding) in such manner if such action would cause the
Company or any Subsidiary to recognize an additional compensation expense with
respect to the option for financial reporting purposes unless the Committee
consents thereto.
     (iii) Exercise/Sale. Payment may be made in whole or in part by the
delivery (on a form prescribed by the Company) of an irrevocable direction
(i) to a securities broker approved by the Company to sell Shares and to deliver
all or part of the sales proceeds to the Company, or (ii) to pledge Shares to a
securities broker or lender approved by the Company as security for a loan, and
to deliver all or part of the loan proceeds to the Company, in each case in
payment of all or part of the Exercise Price and any withholding requirements.
Should the Committee exercise its discretion to permit the Optionee to exercise
this option in whole or in part in accordance with this Section 6(b) above, it
shall have no obligation to permit such alternative exercise with respect to the
remainder of this option or with respect to any other option to purchase Shares
held by the Optionee.
SECTION 7. ADJUSTMENT OF SHARES.
In the event of a Recapitalization, an adjustment shall be made to this option
such that the option shall thereafter be exercisable or payable, as the case may
be, in such securities, cash and/or other property as would have been received
in respect of Shares subject to the option had the option been exercised
immediately prior to such Recapitalization and such an adjustment shall be made
successively each time any such change shall occur. In addition, in the event of
any Recapitalization, to prevent dilution or enlargement of Optionee’s rights
hereunder, the Committee shall, and will have the authority to adjust, in a fair
and equitable manner, the Exercise Price and the number and kind of shares
subject to this option. Should the vesting of this option be conditioned upon
the Company’s attainment of performance conditions, the Committee may make such
adjustments to such terms and conditions of this option and the criteria therein
to recognize unusual and nonrecurring events affecting the Company or in
response to changes in applicable laws, regulations or accounting principles.

4



--------------------------------------------------------------------------------



 



SECTION 8. MISCELLANEOUS PROVISIONS.
(a) Notification. Any notification required by the terms of this Agreement shall
be given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid. A notice shall be addressed to the Company at its
principal executive office and to the Optionee at the address that he or she
most recently provided to the Company.
(b) Rights as a Shareholder. Neither the Optionee nor the Optionee’s
representative shall have any rights as a shareholder with respect to any Shares
subject to this option until the Optionee or the Optionee’s representative
becomes entitled to receive such Shares by satisfaction of the exercise
procedures set forth herein.
(c) Tenure. Nothing in the Plan or the Agreement shall confer upon a Optionee
any right to continue in Service for any period of specific duration or
interfere with or otherwise restrict in any way the rights of the Company (or
any Subsidiary employing or retaining the Optionee) or of the Optionee, which
rights are hereby expressly reserved by each, to terminate his or her Service at
any time and for any reason, with or without Cause.
(d) Entire Agreement. This Agreement and the Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof. They
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied) which relate to the subject matter
hereof.
(e) Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.
(f) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Optionee, the Optionee’s assigns and the legal representatives, heirs
and legatees of the Optionee’s estate, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to be join herein
and be bound by the terms hereof.
(g) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State.
SECTION 9. DEFINITIONS.
(a) “Agreement” shall mean this Option Award Agreement.
(b) “Exercise Price” shall mean the price paid by the Optionee (or as
applicable, the Eligible Representative) for the Shares under this option.
(c) “Grant Date” shall have the meaning ascribed to such term in the
introduction of this Agreement.

5



--------------------------------------------------------------------------------



 



(d) “Optionee” shall have the meaning ascribed to such term in the introduction
of this Agreement.
(e) “Service” shall mean service as an Employee, Director or Consultant. For any
purpose under this Agreement, Service shall be deemed to continue while the
Optionee is on a bona fide leave of absence, if such leave was approved by the
Company in writing or if continued crediting of Service for such purpose is
expressly required by the terms of such leave or by applicable law (as
determined by the Committee).
(f) “Term” shall have the meaning ascribed to such term in Section 3(a) herein.

6



--------------------------------------------------------------------------------



 



By signing below, the Optionee accepts this award, and acknowledges and agrees
that this Award is granted under and governed by the terms and conditions of the
Integrated Electrical Services, Inc. 2006 Equity Incentive Plan and the Option
Award Agreement.

              Optionee:       Integrated Electrical Services, Inc.
 
           
 
      By:    
 
           
 
           
 
      Title:    
 
           

7